IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00187-CV
 
In re Golden Valley
Electric Association,
Inc.
 
 
 

Original
Proceeding
 

MEMORANDUM 
Opinion

 




      Relator’s
petition for writ of mandamus is denied. 
See In re Allstate County Mut.
Ins. Co., 85 S.W.3d 193, 196 (Tex. 2002) (failure
to grant motion to abate not subject to mandamus).  The stay previously issued in this proceeding
is lifted fifteen days after the date of this opinion.
TOM GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice
Reyna
Petition denied
Memorandum Opinion delivered and filed May 4,
2005
[CV06]